DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.	The present office action is made in response to the Pre-amendment filed on 5/20/19. It is noted that in the Pre-amendment, applicant has canceled claims 1-10 and added a new set of claims, i.e., claims 11-25, into the application. There is not any claim being amended. It is also noted that there is not any change to the drawings and the specification being made in the mentioned Pre-amendment. 
As amended and newly-added, the pending claims are claims 11-25.
Election/Restrictions
3.	In response to the restriction mailed to applicant on 3/8/2021, applicant has made an election of Invention I in the reply filed on 4/23/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	As a result of applicant’s election, claims 11-20 are examined in the present office action, and claims 21-25 have been withdrawn from further consideration as being directed to a non-elected Invention.
Drawings
5.	The drawings contain twelve sheets of figures 1, 1A-1G, 2, 2A-2B, 3-10, 10A-10C and 11-12 were received on 5/20/2019.  These drawings are objected by the examiner for the following reason(s).
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “L” has been used to designate both a height of a rib, see figs. 1 and 2, and a width of an optical film, see fig. 2A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7.	The abstract of the disclosure as provided in the front page of the WO 2018/097841 is used as an abstract of the present US application. The abstract is objected to because it includes the language thereof “the detector system is disclosed”, see Abstract on line 1.  Correction is required.  See MPEP § 608.01(b).
8.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
9.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
10. 	The summary of the invention is objected to because it refers to the claim and contains numerous details of the invention. Applicant needs to provide a brief technical description of the invention in the summary without reference to pending claim(s), and moves detailed description of the invention to the section of “Detailed Description”. 
Claim Objections
11.	Claim 12 is objected to because of the following informalities.  Appropriate correction is required.
In claim 12: on lines 1-2, the phrase thereof “the detection wavelength range is from about 800 to about 1600” is unclear due to the omission of measurement unit. Should “about 
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear about the structure of the first region of the light control film so that the first region has “a substantially low transmission in a first portion of the detection wavelength range and a substantially high transmission in a remaining portion of the detection wavelength range” as recited in the claim on lines 4-7. 
b) Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear about the structure of the optical film so that the optical film has a viewing angle of less than 700 along a first direction. Applicant is respectfully invited to review the claim and its base claim 11 in which the claim recites that the optical film comprises a plurality of first and second regions wherein the first region having a width W and a height H satisfying the condition of H/W ≥1. There is not any further feature/limitation about the optical 
The claim is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites an open range.
In particular, the claim recites that the optical film has a viewing angle in a first portion is less than 700 along a first direction, see the claim on lines 1-3; however, there is not any specific feature/limitation for the so-called “a first direction” being provided thus it the so-called “a first direction” is understood as any direction, and as a result, the range covers an open range.
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 11, 15-16 and 19-20, as best as understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/349,664 in view of Halverson et al (US Publication No. 2014/0204464). 
.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




18.	Claims 11, 13-16 and 19-20, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halverson et al (US Publication No. 2014/0204464).
Halverson et al discloses a light control film disposed on a camera which is understood is an optical device having a detector system. The light control film as described in paragraphs [0040]-[0054], [0062] and [0157]-[0164] comprises a light control film (200) disposed on a substrate (250) which substrate is a component of an imaging system such as a camera, see paragraph [0052]-[0054] wherein the camera comprises a detecting system.
Regarding to the structure of the light control film as recited in present claims 11 and 14, the light control film (200) comprises a major microstructured first surface (214) having a plurality of alternating ribs (210) and channels (222) wherein each channel (222) is filled with a first material (245) to form one of the first regions and each rib (210) comprises a second material and forming one of the second regions. 
Regarding to the feature related to a ratio of the width and height of each channel forming the first region as recited in present claims 11 and 15-16, it is noted that each first (222) region having a width W and a height D, and the ratio of D/W ≥ 1 which is covered all numbers equal to or larger than 1 such as 1, 2, 3, 4, 5, 6, …, see paragraphs [0040]-[0042] and figs. 2.
Regarding to the feature related to the transmission of the first and second regions as recited in present claim 11, it is noted that as disclosed in paragraphs [0157]-[0164], the first (222) region is filled by a material with colorant that permits a transmission of a selected 
Regarding to the feature related to a viewing angle as recited in present claim 13, such feature is met by the light control film (200) as described in paragraph [0042], for example.
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim 12, as best as understood is rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al.
It is noted that while Halverson et al discloses that the use of colorant material (245) in the first regions/channels (222) for absorbing/reducing the transmission of a selected wavelength or a selected band of wavelengths, see paragraphs [0157]-[0164]; however, Halverson et al does not clearly disclose that the detection bandwidth is from 800 nm to 1600 nm and the first portion of the mentioned detection bandwidth is from 900 nm to 1100 nm as recited in present claim 12. However, Halverson et al discloses that a combination of .
21.	Claims 17-18, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al in view of Fukushima et al (Japanese reference No. 2014-150143, submitted by applicant).
It is noted that while Halverson et al discloses a light control film disposed on a substrate which is a camera having a detecting system, Halverson et al does not disclose that the detecting system comprises a detector in the form of a photovoltaic or solar cell/battery/detector as recited in present claims 17-18. However, the type of detector as claimed is merely that of an intended use because the present claims do not recite any specific structure of the so-called “photovoltaic/solar cell/battery/detector”.  Further, the use of a light control film on an optical device in the form of a solar cell structure is disclosed in the art as can be seen in the optical device provided by Fukushima et al. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the light control system as provided by Halverson in any optical device including a solar cell structure as suggested by Fukushima et al to control light pattern/distribution to be received by a detecting/sensing element of the optical device.
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872